Case:17-00257-LTS Doc#:598 Filed:06/18/19 Entered:06/18/19 11:42:05                                     Desc: Main
                           Document Page 1 of 3


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

                                                                 x
     In re:                                                      :   PROMESA
                                                                 :   Title III
     THE FINANCIAL OVERSIGHT AND                                 :
     MANAGEMENT BOARD FOR PUERTO                                 :
     RICO,                                                       :   Case No. 17-BK-3283 (LTS)
                                                                 :
                        as representative of                     :   (Joint Administered)
                                                                 :
     THE COMMONWEALTH OF PUERTO RICO,                            :
                                                                 :
                        Debtor1.                                 :
                                                                 :
                                                                 :
                                                                 x
     THE OFFICIAL COMMITTEE OF                                   :   Adv. Proc. No. 17-257 (LTS)
     UNSECURED CREDITORS OF THE                                  :
     COMMONWEALTH OF PUERTO RICO,                                :
                                                                 :
                        as agent of,                             :
                                                                 :
     THE FINANCIAL OVERSIGHT AND                                 :
     MANAGEMENT BOARD FOR PUERTO                                 :
     RICO,                                                       :
                                                                 :
                        as representative of                     :
                                                                 :
     THE COMMONWEALTH OF PUERTO RICO,                            :
                                                                 :
                        Plaintiff,                               :
                                                                 :
     v.                                                          :
                                                                 :
     BETTINA WHYTE,                                              :


 1
           The Debtors in these title III cases, along with each Debtor’s respective title III case number listed as a
 bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal tax
 identification number, as applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17-BK-3283
 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the Government of the
 Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566 (LTS)) (Last Four Digits of Federal Tax
 ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567
 (LTS)) (Last Four Digits of Federal Tax ID: 3808), (iv) Puerto Rico Sales Tax Financing Corporation (“COFINA”)
 (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474); and (v) Puerto Rico Electric
 Power Authority (“PREPA”) (Bankruptcy Case No. 17-BK-4780) (Last Four Digits of Federal Tax ID: 3747).
Case:17-00257-LTS Doc#:598 Filed:06/18/19 Entered:06/18/19 11:42:05                  Desc: Main
                           Document Page 2 of 3


                   as agent of       :
                                     :
 THE FINANCIAL OVERSIGHT AND         :
 MANAGEMENT BOARD FOR PUERTO         :
 RICO,                               :
                                     :
              as representative of,  :
                                     :
 THE PUERTO RICO SALES TAX FINANCING :
 CORPORAITON,                        :
                                     :
              Defendant.             :
                                     :


                                 MOTION TO WITHDRAW

              PLEASE TAKE NOTICE that Lanora C. Pettit hereby respectfully withdraws

  his appearance as counsel for Intervenor the Ad Hoc Group of General Obligation

  Bondholders, and requests removal from service of any further pleadings in connection with

  these matters. The appearances by other attorneys at Robbins, Russell, Englert, Orseck,

  Untereiner & Sauber LLP are unaffected by this request.
Case:17-00257-LTS Doc#:598 Filed:06/18/19 Entered:06/18/19 11:42:05   Desc: Main
                           Document Page 3 of 3


 Dated: June 18, 2019               Respectfully Submitted,

                                    /s/ Lanora C. Pettit
                                    Lanora C. Pettit
                                    ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                         UNTEREINER & SAUBER LLP
                                    2000 K Street, 4th Floor,
                                    Washington, D.C. 20006
                                    Phone: 202-775-4490
                                    Fax: 202-775-4510
